Luke, J.
1. A plaintiff in execution may bring suit in his own name on a forthcoming bond payable to the levying officer, given by a claimant, and, on proof of a breach of the bond, ..may recover the value of the property delivered under the bond, if the value does not exceed the amount of his judgment. Civil Code, § 13. See also Hart v. Thomas, 75 Ga. 529; Bowman v. Kidd, 13 Ga. App. 351 (79 S. E. 167).
2. The court did not err in overruling the demurrer to the petition, or in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.